In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of a judgment of the Supreme Court, Westchester County (Nastasi, J.), dated November 19, 2004, as, after a nonjury trial, in effect, awarded $0 in damages to the plaintiff Fernando Piedrahita for past and future lost earnings.
Ordered that the appeal by the plaintiff Gloria Piedrahita is dismissed, as she is not aggrieved by the judgment insofar as appealed from (see CPLR 5511); and it is further,
Ordered that the judgment is reversed insofar as appealed from by the plaintiff Fernando Piedrahita, on the law and the facts, and the matter is remitted to the Supreme Court, Westchester County, for a new trial on the issue of damages for past and future lost earnings, with costs to abide the event.
An alien unauthorized for employment in the United States is not barred from seeking to recover, inter alia, lost wages in a personal injury action to recover damages sustained because of a violation of New York’s workplace safety laws (see Balbuena v IDR Realty LLC, 6 NY3d 338 [2006], affg Majlinger v Cassino Contr. Corp., 25 AD3d 14 [2005]). Accordingly, we remit the matter to the Supreme Court, Westchester County, for a new trial solely on the issue of the plaintiff Fernando Piedrahita’s entitlement to past and future lost earnings (id.; see Collins v New York City Health & Hosps. Corp., 201 AD2d 447 [1994]).
The defendant’s remaining contentions are without merit. Ritter, J.E, Goldstein, Florio and Lifson, JJ., concur.